Two points in the motion for rehearing will be briefly noted. It is charged that this court erred in holding that nonresidents, loaning money in this State, are not subject to taxation in this State upon the money so loaned. It is asserted that article 5063 of the Revised Statutes, copied in full in our former opinion, authorizes such taxation, because among other property designated as subject to taxation, the article referred to specifies "all moneys at interest, either within or without this State, due the person to be taxed, over and above what he pays interest for, and all other debts due such persons over and above their indebtedness."
The article referred to undertakes to define, for purposes of taxation, the term "personal property," and among other things, it includes "credits, bonds, and other evidences of debt owned by citizens of the State, whether the same be in or out of the State." The language just quoted precedes the phrase above quoted and relied upon by counsel for appellees in support of their contention. We think it is manifest from a reading of the entire article that the Legislature has not attempted to include as a subject of taxation credits not owned by citizens of this State; and therefore it is unnecessary to consider whether or not the Legislature has the power to levy a tax upon credits owned by nonresidents.
The motion also challenges our ruling, that the terms "moneyed capital in the hands of individual citizens of such State," used in article 5219 of the Federal statutes and similar language in article 5080 of the State statute, have reference to moneyed capital owned by natural persons, and not to such capital as belongs to corporations. This ruling as to the Federal statute is supported by decisions of the Supreme Court of the United States referred to in our former opinion. It is claimed, however, that a different rule should prevail here, because the statute of this State declares that the term "person" shall be construed to include firm, company, or corporation; and because article 5080 of the Revised Statutes of this State declares that "nothing herein shall be so construed as to tax national or State banks or the shareholders thereof at a greater rate than is assessed against other moneyed capital in the hands of individuals."
In so far as the question under consideration is concerned, the State statute uses almost the exact language of the Federal statute, the only difference being that one uses the language, "moneyed capital in the hands of individual citizens of such State," while the other reads, "moneyed capital in the hands of individuals." We fail to discover any substantial difference in the language of these two statutes, and believe that the purpose of the State Legislature in placing the latter clause in article 5080 was to incorporate in the law of the State the provision of the Federal statute for the protection of national banks, adding thereto so much as was necessary to accord the same protection to State banks. *Page 617 
These are the only matters referred to in the motion for rehearing that call for any further discussion at our hands.
After due consideration, the motion is overruled.
Motion for rehearing overruled.
Writ of error refused.